      Case 1:18-cv-10933-RGS Document 26 Filed 05/31/19 Page 1 of 4



               UNITED STATES DISTRICT COURT

                 DISTRICT OF MASSACHUSETTS



          Hasan Abdul-Hasbib


          V.                      CIVIL ACTION NO.        18-10933-RGS



          National Railroad Passenger Corporation et al

           ORDER SETTING CIVIL CASE FOR JURY TRIAL

STEARNS, DJ.


    THE ABOVE-CAPTIONED ACTION IS HEREBY SET FOR JURY
TRIAL ON September 30, 2019 at 9:00 AM IN COURTROOM # 21, JOHN
JOSEPH MOAKLEY UNITED STATES COURTHOUSE, BOSTON, MA.

    ON OR BEFORE September 23, 2019, COUNSEL SHALL FILE
ELECTRONICALLY THE FOLLOWING MATERIALS WITH THE COURT:

    1. Any stipulated or admitted facts in a form suitable for presentation
    to the Court or jury;

    2. A list of prospective witnesses, including names, city or town of
    residence, or business institutional address;

    3. The parties shall designate deposition testimony and/or discovery
    responses to be offered at trial, as follows:

          A. Each party shall designate any portions of depositions or
          interrogatory responses to be offered at trial and shall identify
          the testimony, by inclusive page and line, in YELLOW
          HIGHLIGHTER. The parties shall include the cover page for
 Case 1:18-cv-10933-RGS Document 26 Filed 05/31/19 Page 2 of 4



     each designation (identifying date, name of witness, and type of
     submission.

     B. On or before September 16, 2019 the parties shall exchange
     hard copies of such identifications.

     C. Each party shall then identify any objections to be offered
     testimony and shall mark the objected-to portions, by inclusive
     page and line, in PINK HIGHLIGHTER, indicating the basis for
     each objection in the margin next to each objected-to portion.

     D. On or before September 23, 2019, each party shall submit a
     hard copy to the court* containing the YELLOW
     HIGHLIGHTED designations sent to the party by the opposing
     side, along with PINK HIGHLIGHTED objections and margin
     notations the party has made to the proposed testimony.

4. A "Joint List of Exhibits" as to which there is NO objection,
IDENTIFIED AND MARKED BY A SINGLE SEQUENCE OF
NUMBERS, regardless of which party is the proponent of an exhibit
(such exhibits are deemed ADMITTED and need NOT be
independently offered at trial;

5. A "List of Exhibits to be Offered at Trial", as to which a party
reserves the right to object, IDENTIFIED AND MARKED BY A
SINGLE SEQUENCE OF CAPITAL LETTERS, regardless of which
party is the proponent of an exhibit;

6. Motions in Limine or other requests regarding foreseeable
disputes concerning evidentiary issues, including authority for the
ruling requested;

7. A TRIAL MEMORANDUM addressing those items as to which
there are foreseeable disputes concerning issues of law;

8. An informed estimate of the probable length of the trial, based on a
trial schedule of 9:00 A.M. to 4:00 P.M. on the day of impanelment
and 9:00 A.M. to 1:00 P.M. thereafter, until closings.
Each side is taxed for the time it spends on cross-examination of
witnesses.
       Case 1:18-cv-10933-RGS Document 26 Filed 05/31/19 Page 3 of 4



     The time allotted by the court for opening statements and closing
     arguments is not included in the total. In any case exceeding one
     week's duration, the Court will impose time limits on the parties which
     will be STRICTLY ENFORCED;

     9. In cases to be tried by a jury:
           A. REQUESTS FOR SUBSTANTIVE INSTRUCTIONS WITH
           CITATION TO SUPPORTING AUTHORITY; **
           B. ANY PROPOSED OR SPECIAL VERDICT QUESTIONS;
           C. ANY PROPOSED QUESTIONS FOR THE VOIR DIRE
           EXAMINATION;
           D. A SUCCINCT AND NEUTRAL STATEMENT
           SUMMARIZING THE PRINCIPAL CLAIMS AND DEFENSES
           OF THE PARTIES TO BE READ TO THE VENIRE DURING
           EMPANELMENT.

     10. All trial exhibits must be reclaimed by the end of the first business
     day following the day of the verdict. This policy is strictly enforced by
     the Court as there is no space at the Courthouse to store exhibits after
     a trial has ended. Exhibits not reclaimed by counsel will be discarded.

     11. A FINAL PRE-TRIAL CONFERENCE will be held by the Court on
     September 27, 2019 at 3:00 PM




*To the attention of the Courtroom Clerk.

**Counsel need not submit boilerplate instructions; see model Civil and
Criminal Pattern Instructions on Court's website
      Case 1:18-cv-10933-RGS Document 26 Filed 05/31/19 Page 4 of 4




                                 SO ORDERED.


                                 RICHARD G. STEARNS
                                 UNITED STATES DISTRICT JUDGE

                     BY:
                                 /s/ Timothy R. Maynard
                                 Deputy Clerk

DATE: May 31, 2019
